DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 July 2021 has been entered.
 
Claim Objections
The objection to claim 6 is withdrawn in view of the amendment filed 9 July 2021.
Claim 1 is objected to because “thee toner” (p. 3, first line) should be amended to read   - - the toner - -.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Mogi (US 9,274,473 B2) in view of Inoue (8,867,980 B2).
Regarding claim 1, Mogi discloses an image forming apparatus (fig. 1) comprising: an image forming unit (PK) configured to form a toner image; a transferring portion (26) configured to transfer the toner image formed by the image forming unit (PK) onto a recording material (S) at a transferring nip portion (secondary transfer device 26 transfer the toner image formed by image forming station PK onto sheet S at a secondary transfer nip; fig. 1); a fixing unit (27A) comprising a first rotary member (302; fig. 2) and a second rotary member (304) configured to form a fixing nip portion (N) for fixing the toner image formed by the image forming unit (PK) on the recording material (S; fig. 2) in cooperation of with the first rotary member (c. 5, ll. 42-46); a reciprocation mechanism (470; fig. 8) configured to reciprocally move the fixing unit (27A) in a width direction intersecting with a conveyance direction of the recording material (reciprocating mechanism 470 moves frame 400A holding fixing unit 27A in a widthwise direction intersecting with a conveyance direction of the sheet; c. 7, ll. 44-50); a duplex conveyance unit (conveyance rollers provided on sheet reversing path 29 and duplex print feeding path 30; fig. 1) configured to reverse a recording material (S) of which a toner image is fixed on a first surface and reconvey the recording material (S) to the image forming unit (PK) in a double-sided image formation (duplex) in which toner images are formed and fixed on the first and second surfaces of the recording material (during duplex printing, the conveyance rollers on sheet reversing path 29 and duplex 
Regarding claim 3, Mogi discloses wherein the controller (460) is configured to control the reciprocation mechanism (470) to move2510190729US01 the fixing unit (27A) in the width direction while the fixing unit (27A) is nipping and conveying the recording material (S) at the fixing nip portion (N) for fixing the toner image on the first surface of the recording material (S) in a single-sided image formation to form and fix a toner image on only the first surface of the recording material (CPU 460 controls reciprocating mechanism 470 to move fixing unit 27A in the width direction while sheet S is in 
Regarding claims 4 and 5, Mogi discloses wherein the reciprocation mechanism (470) moves the fixing unit (27A) in the width direction at each conveyance of a predetermined number of sheets of the recording material (S) to the fixing nip portion (reciprocating mechanism 470 moves fixing unit 27A in the width direction after a predetermined number of sheets has passed; c. 9, ll. 47-48); further comprising an image bearing member (25; fig. 1) configured to bear a toner image, and a transfer member (26) configured to form the transferring nip portion to transfer the toner image on the image bearing member (25) to the recording material (c. 4, ll. 18-21), wherein the controller (460) is configured to control the reciprocation mechanism (470) to move the fixing unit (27A) in the width direction in a case where the recording material (S) is not at the transfer nip portion (CPU 460 controls reciprocating mechanism 470 to move fixing unit 27A in the width direction when a trailing edge of the sheet has left the secondary transfer nip portion; c. 9, ll., 40-43).     
Although Mogi discloses prohibiting an operation of the reciprocation mechanism for a first sheet and allowing an operation of the reciprocation after a predetermined number of sheets passing fixing nip N, such as at a second sheet (CPU 460 may allow movement of reciprocating mechanism 470 for a second sheet; c. 9, ll. 45-48), Mogi does not describe whether it may count a second-side of a duplex sheet that passes fixing nip N twice, as a separate sheet. 
However, Inoue teaches during double-sided image formation (duplex mode) moving a sheet with respect to a fixing unit (118) by a first moving amount (within 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Mogi with the varying moving amounts for first and second sides during duplex imaging as taught in Inoue, to extend the life of a fixing roller (Inoue, c. 4, ll. 15-21 and c. 8, ll. 40-44). In modifying the apparatus of Mogi in view of Inoue, the resulting apparatus would operate the reciprocation mechanism of Mogi based on detection by lateral registration sensor 35 of Inoue, which would include a condition in the reciprocation mechanism does not need to be operated for a first side of a double-sided sheet, but needs to be operated for a second side of the double-sided sheet.
Regarding claim 6, Mogi discloses an image forming apparatus (fig. 1) comprising: an image forming unit (PK) configured to form a toner image; a transferring portion (26) configured to transfer the toner image formed by the image forming unit (PK) onto a recording material (S) at a transferring nip portion (secondary transfer device 26 transfer the toner image formed by image forming station PK onto sheet S at a secondary transfer nip; fig. 1); a fixing unit (27A) comprising a first rotary member (302; fig. 2) and a second rotary member (304), the second rotary member (304) being configured to abut on the first rotary member 
Regarding claims 7-10, Mogi discloses wherein the reciprocation mechanism (470) is configured to move in the width direction at each conveyance of a predetermined number of sheets of the recording material (S) to the fixing nip portion (reciprocating mechanism 470 moves fixing unit 27A in the width direction after a predetermined number of sheets has passed; c. 9, ll. 47-48); further comprising an image bearing member (25; fig. 1) configured to bear a toner image, and a transfer member (26) configured to form the transferring nip portion to transfer the toner image on the image bearing member (25) to the recording material (c. 4, ll. 18-21), wherein the controller (460) is configured to control the reciprocation mechanism (470) to move the fixing unit (27A) in the width direction in a case where the recording material (S) is not at the transferring nip portion (CPU 460 may controls reciprocating mechanism 470 to move fixing unit 27A in the width direction during a sheet-interval when sheet is in fixing nip N, and not at the transferring nip portion; c. 9, ll., 60-63); wherein, in a single-sided image formation to form a toner image on only one side of the recording material (S), the controller (460) is configured to control the reciprocation mechanism (470) to 2710190729US01move the fixing unit (27A) in the width 
Although Mogi discloses prohibiting an operation of the reciprocation mechanism for a first sheet and allowing an operation of the reciprocation after a predetermined number of sheets passing fixing nip N, such as at a second sheet (CPU 460 may allow movement of reciprocating mechanism 470 for a second sheet; c. 9, ll. 45-48), Mogi does not describe whether it may count a second-side of a duplex sheet that passes fixing nip N twice, as a separate sheet. Mogi is also silent on during duplex image forming, moving the fixing unit a second moving amount, with respect to a sheet, during passage of a second surface of the sheet wherein the second moving amount is larger than a first moving amount during passage of the first surface of the sheet.
However, Inoue teaches during double-sided image formation (duplex mode) moving a sheet with respect to a fixing unit (118) by a first moving amount (within a range of Nx~N’x) when fixing a sheet with a toner image formed on a first surface, 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Mogi with the varying moving amounts for first and second sides during duplex imaging as taught in Inoue, to extend the life of a fixing roller (Inoue, c. 4, ll. 15-21 and c. 8, ll. 40-44). 

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest “the controller is configured to prohibit the operation of the reciprocation mechanism while the first sheet is at the fixing nip portion for fixing the toner image on the first surface of the first sheet and while the second sheet is at the fixing nip portion for fixing the toner image on the 11. 
The prior art does not disclose or suggest “the controller is configured to determine whether to prohibit or allow the operation of the reciprocation mechanism for each sheet of the recording material based on which surface of the sheet has the toner image formed thereon, so as to prohibit the operation of the reciprocation mechanism for each of the (i) sheets of the recording material for fixing the toner image on the first surface thereof is at the fixing nip portion, and to allow the operation of the reciprocation mechanism for each of the (ii) sheets of the recording material for fixing the toner image on the second surface thereof” in combination with the remaining claim elements as recited in claim 12. 

Response to Arguments
Applicant's arguments filed 9 July 2021, with regard to independent claim 6,  have been fully considered but they are not persuasive.
Applicant argues that Inoue discloses “a first moving amount (Ny ~ N’y) when a toner image is formed on a first surface of the sheet, and moving the sheet with respect to the fixing unit 118 by a second moving amount (Nx ~ N’x) when a toner image is to be formed on a second surface of the sheet, wherein the first moving amount (Ny ~ N’y) is larger than the second moving amount (Nx ~ N’x)(c. 8, ll. 6~15, c. 10, ll. 50~54, and c. 11, ll. 4~15).” Response, p. 10. However, Inoue 
Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new ground of rejection under Mogi in view of Inoue is set forth above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852